United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1674
                         ___________________________

                                Krystal Megan Delima

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                           Walmart Stores Arkansas, LLC

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                             Submitted: February 3, 2020
                               Filed: February 6, 2020
                                    [Unpublished]
                                   ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Krystal Delima appeals after the jury returned an adverse verdict in her pro se
civil action and the district court1 denied her motion for a new trial. After careful

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
review of the record and consideration of the issues properly before us, we find no
basis for reversal.2 We conclude that there is no merit to Delima’s arguments
challenging the district court’s rulings concerning a surveillance video tape produced
during pretrial discovery, see Sheets v. Butera, 389 F.3d 772, 780 (8th Cir. 2004)
(rulings on discovery matters are reviewed for gross abuse of discretion), the
admissibility of an exhibit at trial, see Cavataio v. City of Bella Villa, 570 F.3d 1015,
1020 (8th Cir. 2009) (district court has broad discretion in its evidentiary rulings at
trial), and the jury instructions, see Otting v. J.C. Penney Co., 223 F.3d 704, 712-13
(8th Cir.2000) (refusal to submit jury instruction is reviewed for abuse of discretion).
Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




      2
        We conclude the district court’s ruling on Delima’s motion for a new trial is
not properly before us because she did not file a new or amended notice of appeal
after the district court denied that motion. See Miles v. GMC, 262 F.3d 720, 722-23
(8th Cir. 2001). We also decline to consider the arguments she raised for the first
time on appeal. See Mau v. Twin City Fire Ins. Co., 910 F.3d 388, 391 (8th Cir.
2018).

                                          -2-